DETAILED ACTION
Applicant's amendments and remarks, filed 1/22/21, are fully acknowledged by the Examiner. Currently, claims 1-3, 6-7, 21-22, 26-28 and 30 are pending with claims 9-13, 23-25 and 29 canceled, and claims 1 amended.  The following is a complete response to the 1/22/21 communication.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/5/21 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 21-22 and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloom (US 2013/0158536) in view of Tu (US 6,036,689).
Regarding claim 1, Bloom teaches an embodiment with an electrosurgical device comprising:
an outer catheter comprising a first section and a second section (sections 120 and 150 of catheter 170); a balloon extending between the first and second sections of the outer catheter (Balloon 130), the balloon comprises a tubular member having a first end, a second end, and an outside surface (130 is tubular with a first end at the distal end and a second end as a proximal end and has an outside surface), the balloon being transformable between a fully inflated state and a non-inflated state (balloon may expand as in par. [0037]); and
a plurality of tubular electrodes extending along the longitudinal axis (electrodes 140 alongside the balloon as in Fig. 1 in the longitudinal direction), and wherein the plurality of tubular electrodes extend from the first section to the second section alongside an entirety of the outer surface of the balloon in the non-inflated state (electrodes 140 extend from within the outer diameter of 120 and 150 in Figure 2, alongside the outer surface of the balloon 130). Bloom further teaches the first and second sections being tubular and having a wall thickness extending between an inner diameter and an outer diameter (120 and 150 are tubular as in Fig. 1 with a wall thickness between the outer diameter and the inner diameter allowing for electrodes 140 through), an inner catheter extending along a longitudinal axis (110) with an outer catheter comprising a first section and a second section each disposed around the inner catheter (120 and 150 disposed over 110); wherein in the non-inflated state the balloon has a shape and a tubular diameter corresponding to a shape and an outer diameter of the inner catheter (Fig. 2), and wherein the plurality of tubular electrodes extend within a plurality of lumens (lumens within 120 and 150 as in par. [0064]), wherein each of the plurality of lumens is circumferentially enclosed within the wall thickness of the first section and second section (lumens within 120 and 150).Bloom is silent regarding the tubular electrodes extend from the first section to the second section 
Regarding claim 2, Bloom further teaches the tubular electrodes with a fluid path (par. [0069]).
Regarding claim 3, Bloom teaches wherein the plurality of tubular electrodes each includes a fluid port disposed between the first and second sections of the outer catheter (port 144 as in Fig. 13).
Regarding claim 6, Bloom teaches the balloon includes opposing first and second ends sealably attached to the inner catheter (130 with ends 134 and 136 attached to 110 as in par. [0057]).
Regarding claim 7, Bloom teaches regarding the second section of the outer catheter slidably disposed around the inner catheter (par. [0050]).
Regarding claim 21, Bloom teaches wherein the plurality of electrodes are unrestrained when extending within the circumference of the outer diameter of the outer catheter from the first section to the second section alongside the balloon in the non-inflated state (electrodes 140 are not confined by lumens between the first and second section in the area disposed over balloon 130).
Regarding claim 22, Bloom teaches the plurality of tubular electrodes slidably disposed within the second section of the outer catheter (par. [0064] each electrode slidably disposed within 120).
Regarding claim 26, Bloom teaches the fluid port is open to dispense fluid when the balloon is both in the fully inflated state and the non-inflated state (par. [0086], fluid may be forced through with pressure rather than 140 bending).
Regarding claim 27, Bloom teaches wherein the balloon conforms to a shape of each of the plurality of electrodes (balloon has a shape with grooves that allows for electrodes to sit).
Regarding claim 28, Bloom teaches wherein the balloon forces the electrodes away from the longitudinal axis when the balloon is in the fully inflated state (Fig. 3,140 moved away from the longitudinal axis when balloon is fully inflated).
Claim 30 are rejected under 35 U.S.C. 103 as being unpatentable over Bloom in view of Tu, in further view of Bencini (US 2009/0299355).
It would have been obvious to one of ordinary skill in the art to modify Bloom with the depressions on the balloon as in Bencini, to allow for even spacing of the electrodes.
Regarding claim 30, Bloom is silent regarding in the fully inflated state, the balloon forms a plurality of depressions, with the tubular electrodes within the plurality of depressions. However, Bencini teaches balloons with ridges or grooves to accommodate splines for electrical contact (1002 as in par. [0068], Fig. 10-11a). It would have been obvious to one of ordinary skill in the art before the filing of the application to modify Bloom with the depressions on the balloon as in Bencini, to allow for even spacing of the electrodes.
Response to Arguments
Applicant’s arguments, see the remarks, filed 1/22/21, with respect to the rejection(s) of claim(s) 1 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tu as a secondary reference.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794